DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (apparatus claims 1-21), Species A2 (Fig. 4B; elongated slot), and Species B2 (Fig. 4D; flared teeth) in the reply filed on June 30, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 3609056), in view of Beynon (US 2010/0278601).
Claim 12, Hougen discloses an annular cutting tool (Fig. 1), comprising: an annular cutting body (16) having a proximal end (12) and a distal end (18), with a central longitudinal axis of the annular cutting body extending from the proximal end to the distal end (Fig. 1); a plurality of cutting teeth (26) disposed at the distal end of the annular cutting body (Fig. 1), one or more teeth of the plurality of cutting teeth having a 
However, Hougen does not disclose the cutting teeth having a substantially flat distal tip that does not terminate into a point, a longitudinal plane extending through a face of the substantially flat distal tip being substantially perpendicular to the central longitudinal axis of the annular cutting body.
Beynon teaches a cutting teeth (Fig. 1; 16) having a substantially flat distal tip that does not terminate into a point (Fig. 1), a longitudinal plane extending through a face of the substantially flat distal tip being substantially perpendicular to the central longitudinal axis of the annular cutting body (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the cutting teeth structure of Hougen, to not terminate into a point and be flat and planar, as taught by Beynon, since both are well-known structures that cut and the substitution would yield the predictable results of being able to cut (abstract).
Claim 13, Hougen in view of Beynon disclose the tool of claim 12, Hougen also discloses the tool wherein the plurality of cutting teeth extend radially inward from the annular cutting body (Fig. 2).
Claim 17, Hougen in view of Beynon disclose the tool of claim 12, Hougen also discloses the tool further comprising an annular protrusion (Fig. 13; 78; col. 5, lines 20-
Claim 19, Hougen in view of Beynon disclose the tool of claim 12, Hougen also discloses the tool wherein the drill bit has a distal cutting tip that includes a plurality of planar cutting surfaces (Fig. 1; 96), wherein an interior angle between one or more pairs of the plurality of planar cutting surfaces is approximately 120 degrees (Fig. 1).
Claim 20, Hougen in view of Beynon discloses the cutting tool as noted above.
The tool is a single unity body. However, there are separate parts that make it non-monolithic.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make all the parts as a single unitary body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 3609056), in view of Beynon (US 2010/0278601), in further view of Shortell (US 2794469).
Hougen in view of Beynon discloses the tool as noted above.
However, they do not disclose the central portion having a cleaning aperture.
Shortell teaches a cutting tool (Figs. 1-3) further comprising one or more cleaning apertures (Fig. 3; 3) located in the central portion of the annular cutting body (Fig. 1), 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine cleaning apertures, as taught by Shortell, to the cutting tool of Hougen in view of Beynon, in order to allow debris to exit the cutting tool (col. 2, lines 4-11).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 3609056), in view of Beynon (US 2010/0278601), in further view of Brutscher et al. (US 5803677; “Brutscher”).
Hougen in view of Beynon discloses the tool as noted above.
However, they do not disclose extended gullets with more than one tooth between each extended gullet.
Brutscher teaches a cutting tool (Fig. 3) further comprising one or more extended gullets (207) located in the central portion of the annular cutting body (Fig. 3), each extended gullet of the one or more extended gullets being disposed between adjacent teeth of the plurality of cutting teeth (Fig. 3), and the one or more extended gullets having more than one tooth of the plurality of cutting teeth disposed between an adjacent gullet when more than one extended gullet is located in the central portion of the annular cutting body (Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include extended gullets, as taught by Brutscher, to the cutting . 

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 3609056), in view of Beynon (US 2010/0278601), in further view of Long et al. (US 8366713; “Long”).
In regards to claim 19, Hougen in view of Beynon discloses the cutting tool as noted above.
While Hougen teaches the limitations of claim 19. Long has a drill bit (Figs. 1 and 1Q) that more closely resembles the Applicant’s drill bit shown in Fig. 5A. Long teaches a drill bit has a distal cutting tip that includes a plurality of planar cutting surfaces (Figs. 1 and 1Q; 13P), wherein an interior angle between one or more pairs of the plurality of planar cutting surfaces is approximately 120 degrees (Figs. 1 and 1Q).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drill bit of Hougen in view of Beynon, to look like the bit of Long, since this is a well-known drill bit structure for drilling a hole and maintaining centering for the cutting device (Fig. 1 and 1Q; cols. 9 and 10).
In regards to claim 21, Hougen in view of Beynon discloses the tool as noted above.
However, they do not disclose the drill bit being cannulated.
Long teaches the drill bit being cannulated (Fig. 1; 35; col. 8, lines 41-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the drill bit of Hougen in view of Beynon cannulated, as .

Allowable Subject Matter
Claims 1-4, 6-7, 9-11, and 29-31 are allowed.
Claims 18 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 18 each include the limitation that there are one or more blades transversely disposed at the proximal end of the annular cutting body and extending radially outward from the central longitudinal axis in a spiral pattern. These blades 200 can best be seen in Applicant’s Figs. 5A and 5B. 
As noted in the Interview Summary filed December 17, 2021, Long (US 8366713) and Maroney (US 8070755) teach blades in the proximal end of the cutting body, but these blades extend straight out, rather than in a spiral pattern. Upon further search and consideration prior art such as Gambale (US 3605527) showed similar type blade structure that does not spiral out from the center. Rauscher (US 8523867) appears to have the general spiral shaped structure of blades. However, these blades are not within a proximal end of a cutting body. These blades are designed to be the outer most cutting portions of the device. Therefore, there is not an obvious type combination that can be made using the prior art. The other claims are dependents of these two claims and are allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775